Name: Commission Regulation (EEC) No 3565/90 of 11 December 1990 amending Regulation (EEC) No 2983/90 concerning the allocation of the quantities of the import quota for frozen meat of bovine animals, opened by Regulation (EEC) No 3889/89, for which import licence applications have not been lodged
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 347/ 16 Official Journal of the European Communities 12. 12. 90 COMMISSION REGULATION (EEC) No 3565/90 of 11 December 1990 amending Regulation (EEC) No 2983/90 concerning the allocation of the quantities of the import quota for frozen meat of bovine animals, opened by Regulation (EEC) No 3889/89, for which import licence applications have not been lodged State concerning the decision by the national authorities not to grant an import licence ; Whereas following those court proceedings the final balance under the 1990 quota should be fixed at 20 tonnes ; Whereas the measures provided , for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3889/89 of 11 December 1989 opening, allocating and providing for the administration of a Community tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 (1990)0, and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 571 /89 (3), and in particular Article 15 (2) thereof, Whereas Commission Regulation (EEC) No 4024/89 (4), as amended by Regulation (EEC) No 143/90 (% lays down detailed rules for the application of the import arrange ­ ments provided for in Regulation (EEC) No 3889/89 ; Whereas Commission Regulation (EEC) No 2983/90 (6), as last amended by Regulation (EEC) No 3135/90 f), laid down the rules for the re-allocation of the quantities of the import quota for frozen meat of bovine animals, opened by Regulation (EEC) No 3889/89, for which import licence applications were not lodged by 31 August 1990 ; Whereas a quantity slightly exceeding 1 5 tonnes has been the subject of court proceedings pending in a Member Article 1 Regulation (EEC) No 2983/90 is hereby amended as follows : 1 . in Article 1 ( 1 ) '35 tonnes' is replaced by '20 tonnes', 2. Article 4 (3) is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 378 , 27. 12. 1989, p. 16 . (2) OJ No L 148 , 28 . 6 . 1968, p. 24. (3) OJ No L 61 , 4. 3 . 1989, p. 43. (4) OJ No L 382, 30 . 12. 1989, p. 53 . 0 OJ No L 16, 20. 1 . 1990, p. 29 . (6) OJ No L 283, 16. 10. 1990, p. 36. 0 OJ No L 299, 30 . 10 . 1990, p. 41 .